      Case 1:20-mc-00212-AJN Document 1 Filed 05/21/20 Page 1 of 3



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK




IN RE APPLICATION OF BENJAMIN STEINMETZ
FOR AN ORDER TO TAKE DISCOVERY FROM
VALE S.A., VALE AMERICAS INC., RIO TINTO      Case No. ____________
PLC, AND RIO TINTO LIMITED PURSUANT TO
28 U.S.C. § 1782




        APPLICATION OF BENJAMIN STEINMETZ FOR AN ORDER
            UNDER 28 U.S.C. § 1782 TO TAKE DISCOVERY FROM
VALE S.A., VALE AMERICAS INC., RIO TINTO PLC, AND RIO TINTO LIMITED
                 FOR USE IN FOREIGN PROCEEDINGS




                                            KOBRE & KIM LLP
                                            800 Third Avenue
                                            New York, New York 10022
                                            tel. +1 212 488 1200
                                            fax. +1 212 488 1220

                                            Attorneys for Applicant
                                            Benjamin Steinmetz
           Case 1:20-mc-00212-AJN Document 1 Filed 05/21/20 Page 2 of 3



         Upon the Memorandum of Law and the accompanying declarations, Benjamin Steinmetz

respectfully petitions this Court for an order, pursuant to 28 U.S.C. § 1782, authorizing him to

serve the subpoenas set forth in Exhibits 2–5 to the Declaration of Josef M. Klazen upon Vale

S.A., Vale Americas Inc., Rio Tinto plc, and Rio Tinto Limited, to gather information for use in

Mr. Steinmetz’s proceedings in the United Kingdom against Vale S.A., Vale Holdings B.V. (“Vale

Holdings”), and Vale International S.A. (“Vale International”) (the “UK Proceedings”).

         As set forth in greater detail in the accompanying Memorandum of Law, Mr. Steinmetz’s

Application satisfies each of the statutory requirements. Vale S.A., Vale Americas Inc., Rio Tinto

plc, and Rio Tinto Limited are “found” in the Southern District of New York for purposes of

Section 1782. The requested discovery is sought “for use” in the UK Proceedings against Vale

S.A., Vale Holdings, and Vale International. Moreover, as a party to the UK Proceedings, Mr.

Steinmetz is an “interested person.”        Further, as shown in the Memorandum of Law, the

discretionary factors identified in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241

(2004) strongly support granting Mr. Steinmetz’s Application.

         Accordingly, Mr. Steinmetz respectfully requests that the Court grant his Application and

enter the Proposed Order attached to the Declaration of Josef M. Klazen as Exhibit 1, authorizing

him to serve the subpoenas attached to the Declaration of Josef M. Klazen as Exhibits 2–5.

Dated:          New York, New York
                May 21, 2020


                                                               Respectfully submitted,

                                                               /s/ Michael S. Kim

                                                               KOBRE & KIM LLP
                                                               800 Third Avenue
                                                               New York, New York 10022




                                                  2
Case 1:20-mc-00212-AJN Document 1 Filed 05/21/20 Page 3 of 3



                                      Michael S. Kim
                                      +1 212 488 1201
                                      michael.kim@kobrekim.com

                                      Josef M. Klazen
                                      +1 212 488 1216
                                      josef.klazen@kobrekim.com

                                      Robin Rathmell
                                      +1 202 664 1941
                                      robin.rathmell@kobrekim.com

                                      Victoria R. Morris (motion for
                                      admission pro hac vice pending)
                                      +1 305 967 6131
                                      victoria.morris@kobrekim.com

                                      Carolina Leung
                                      +1 212 488 4948
                                      carolina.leung@kobrekim.com

                                      Attorneys for Applicant
                                      Benjamin Steinmetz




                             3
